Citation Nr: 0120120	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-15 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for the aid and attendance of another person 
under the provisions of 38 U.S.C.A. § 1114(l) (West Supp. 
2001).

2.  Whether the veteran submitted a timely notice of 
disagreement (NOD) as regards the effective date of February 
27, 1990, assigned in a March 1998 rating decision for 
disabilities resulting from chronic inflammatory 
demyelinating polyneuropathy (CIDP).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

The instant appeal as to the aid and attendance claim arose 
from an April 1999 rating decision which, in part, denied a 
claim for special monthly compensation based on the need for 
aid and attendance.  The issue of whether the veteran 
submitted a timely NOD as to an earlier effective date claim 
for his CIDP disabilities arose from a March 1998 rating 
decision.

The claim regarding the timeliness of the NOD for the earlier 
effective date claim is discussed in the REMAND section below 
which follows the ORDER in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has been found to presently be entitled to 
SMC based on the following: rate equal to 38 U.S.C.A. 
§ 1114(l) on account of the loss of use of both feet; and 
rate equal to 38 U.S.C.A. § 1114(m) on account of the loss of 
use of both feet with additional service-connected 
disability, post-traumatic stress disorder (PTSD), 
independently ratable at 100 percent, pursuant to 38 U.S.C.A. 
§ 1114(p).

3.  The veteran's remaining service-connected disabilities 
include right upper extremity depression of position and 
vibratory sense as due to CIDP, currently evaluated as 70 
percent disabling; left upper extremity depression of 
position and vibratory sense as due to CIDP, currently 
evaluated as 60 percent disabling; residuals of a left 
shoulder injury, currently evaluated as 10 percent disabling; 
and residuals of a shell fragment wound with laceration over 
the right eye, evaluated as 0 percent disabling.

4.  The veteran's service-connected disabilities, exclusive 
of the service-connected disabilities considered in 
establishing entitlement to SMC based on loss of use of both 
legs, render him in need of the regular aid and attendance of 
another person.


CONCLUSION OF LAW

The criteria for entitlement to additional SMC based on the 
need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1110, 1114, 5100 et seq. (West 
Supp. 2001); 38 C.F.R. §§ 3.350, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

The provisions of the VCAA are applicable to the case 
currently on appeal.  The Board of Veterans' Appeals (Board) 
is granting the full benefit sought in this appeal, as the 
veteran was seeking special monthly compensation based on aid 
and attendance.  Under these circumstances, the Board finds 
that adjudication of this appeal, without referral to the RO 
for initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Also, the Board initially observes that the veteran has been 
found to presently be entitled to SMC based on the following: 
rate equal to 38 U.S.C.A. § 1114(l) on account of the loss of 
use of both feet; and rate equal to 38 U.S.C.A. § 1114(m) on 
account of the loss of use of both feet with additional 
service-connected disability, PTSD, independently ratable at 
100 percent, pursuant to 38 U.S.C.A. § 1114(p).  

Under VA laws and regulations, disability compensation is 
payable for a disability resulting from a disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West Supp. 2001).  SMC at the rate provided under 
38 U.S.C.A. § 1114(l) (West Supp. 2001) is payable in cases 
where the veteran is so helpless as to be in need of regular 
aid and attendance.  The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance are contained in 38 C.F.R. § 3.352(a) (2000).  The 
following will be accorded consideration in determining the 
need for regular aid and attendance:  the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); the inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
an incapacity, whether physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  Id.

The Board observes that the veteran is currently receiving 
SMC as set forth above, at a rate that exceeds the rate 
payable under 38 U.S.C.A. § 1114(l) (West Supp. 2001).  See 
38 U.S.C.A. § 1114(m), (p) (West Supp. 2001).  Under such 
circumstances, the veteran may only receive additional SMC on 
the basis of regular aid and attendance necessitated as a 
result of the service-connected disabilities which are not 
contemplated by the grant of SMC under 38 U.S.C.A. § 1114(p) 
(West Supp. 2001).  See 38 U.S.C.A. § 1114(o) (West Supp. 
2001); 38 C.F.R. § 3.350(e)(3) (2000).

As indicated in the April 1999 rating decision, the veteran's 
current grant of SMC contemplates the right lower extremity 
depression of position and vibratory sense as due to CIDP and 
the left lower extremity depression of position and vibratory 
sense as due to CIDP.  In addition, he is service-connected 
at the noncompensable level for residuals of a stress 
fracture of the tibia and residuals of the excision of a 
plantar wart from the left foot, and he is service-connected 
at the 100 percent level for PTSD.  The veteran's remaining 
service-connected disabilities include:  right upper 
extremity depression of position and vibratory sense as due 
to CIDP, currently evaluated as 70 percent disabling; left 
upper extremity depression of position and vibratory sense as 
due to CIDP, currently evaluated as 60 percent disabling; 
residuals of a left shoulder injury, currently evaluated as 
10 percent disabling; and residuals of a shell fragment wound 
with laceration over the right eye, evaluated as 0 percent 
disabling.

The Board has reviewed all the evidence of record.  In this 
case, the Board observes that the report of the veteran's 
January 1999 VA aid and attendance examination indicates that 
his CIDP "has gradually been getting worse."  At the time 
of the examination, he was hospitalized for treatment of 
breathing problems which was attributed to weakness of the 
respiratory muscles caused by CIDP.  The January 1999 
hospitalization records are included in the claims folder.  
His wife requested the ambulance bring him to the hospital.  
The veteran spends most of his time in bed, although he is 
able to sit on a couch or armchair.  

The examiner found that the veteran did not have the capacity 
to protect himself from the hazards and dangers of his daily 
environment.  Severe weakness in the upper extremities was 
noted, to the extent that the veteran is unable to use a 
regular wheelchair and must use an electric scooter instead.  
The examiner found that the veteran was "not able to take 
care of himself."  As regards the upper extremities, the 
examiner noted, "[t]he veteran is unable to dress or 
undress, shave, or bathe by himself."  The examiner also 
noted that most of the time the veteran's wife feeds him.

Based on the examiner's findings that the service-connected 
severe neuropathy of the upper extremities made the veteran 
unable to perform most tasks of self-care independently, 
including self-feeding, dressing, bathing, and shaving, and 
based on the fact that the examiner found that the veteran 
could not protect himself from the hazards and dangers of his 
daily environment, the Board finds that there is clear 
indication from this examination report that the veteran had 
been found to be in need of the regular aid and attendance of 
another person as a result of the disabilities other than his 
service-connected disabilities of the lower extremities.  The 
remaining medical evidence of record also suggests that the 
upper extremity disabilities render the veteran in need of 
regular aid and attendance.

Thus, the Board finds that the evidence of record supports 
the finding that the veteran's service-connected disabilities 
that are not encompassed in the current grant of SMC utilized 
to establish entitlement to a rate payable between subsection 
(l) through (n) of 38 U.S.C.A. § 1114, in and of themselves, 
render the veteran so helpless as to require the need of 
regular aid and attendance of another person.  As such, the 
veteran's claim of entitlement to SMC must be granted.  


ORDER

The claim of entitlement to additional SMC based on the need 
for the regular aid and attendance of another person under 
the provisions of 38 U.S.C.A. § 1114(l) (West Supp. 2001) is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

In a March 1998 rating decision, the RO granted service 
connection for CIDP.  Separate ratings were assigned for the 
right upper extremity, the left upper extremity, the right 
lower extremity, and the left lower extremity.  An effective 
date of February 27, 1990, was assigned for each of the CIDP 
disabilities.  The veteran was notified that decision and of 
his appellate rights as regards that rating decision in an 
April 6, 1998, letter with enclosures from the RO. 

In a VA Form 21-4138 received at the RO on May 29, 1998, the 
veteran expressed disagreement with the disability 
evaluations assigned for the CIDP disabilities, but he did 
not express disagreement with the effective date assigned.  

In a VA Form 21-4138 received at the RO on April 7, 2000, the 
veteran expressed his disagreement with the "rating decision 
dated April 7, 1999", which had increased the disability 
evaluations assigned for his CIDP disabilities.  He indicated 
that an earlier effective date was warranted and that he 
should receive payment for his CIDP disabilities beginning in 
June 1969.

Appellate review is initiated by an NOD and completed by a 
substantive appeal filed after a statement of the case (SOC) 
has been furnished to the appellant.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2000).  An NOD must be filed 
within one year from the date that the agency of original 
jurisdiction, the RO here, mails the notice of the 
determination.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.302(a) (2000).  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction, again, the RO here, mails the SOC to the 
appellant or within the remainder of the one year period from 
the date of mailing the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.302(b) (2000).

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, as to the claim for an earlier 
effective date for an award of service connection for CIDP 
disabilities, the veteran must have submitted an NOD on or 
before April 6, 1999, which is one year from the date he was 
informed of the March 1998 rating decision that assigned an 
effective date of February 27, 1990, for the award of service 
connection for the CIDP disabilities.  See 38 C.F.R. 
§ 20.302(a) (2000).  Thus, it appears that the April 2000 
correspondence would not be a timely NOD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may not, sua sponte, decline 
jurisdiction when a veteran fails to timely file an NOD.  See 
Marsh v. West, 11 Vet. App. 468 (1998).  The Court found that 
for the Board to decline jurisdiction without first providing 
the veteran with notice and an opportunity to be heard would 
violate due process rights.  See Bernard v. Brown, 4 Vet. 
App. at 384.

Accordingly, these claims are REMANDED to the RO for the 
following action:

The veteran and his representative should 
be contacted and notified of the laws and 
regulations applicable to the proper 
filing of appeals, with appropriate 
citations (including 38 C.F.R. §§ 19.34, 
20.200, 20.302) with regard to the 
question of the timeliness of the NOD as 
regards the effective dates assigned in 
the March 1998 rating decision for the 
award of service connection for the CIDP 
disabilities.  After affording the 
appropriate period for response, this 
claim should be returned to the Board for 
continuation of appellate review.

This REMAND is for the purpose of clarifying procedural 
defects.  No action is required of the veteran until he is 
otherwise notified by the RO.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the matter addressed in this REMAND. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



